TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00297-CV


Nancy Ross and Otis Johnson, Appellants

v.

Texas Department of Family and Protective Services, Appellee




FROM THE DISTRICT COURT OF BELL COUNTY, 146TH JUDICIAL DISTRICT
NO. 242,771-B, HONORABLE RICK MORRIS, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Appellants Nancy Ross and Otis Johnson filed this accelerated appeal from the
district court's final order terminating their parental rights to their minor child, S.R.  Appellants'
court-appointed attorney filed a brief concluding that the appeal is frivolous and without merit.  The
brief meets the requirements of Anders v. California, 386 U.S. 738 (1967) by presenting a
professional evaluation of the record and demonstrating why there are no arguable grounds
to be advanced on appeal.  See also Taylor v. Texas Dep't of Protective & Regulatory Servs.,
160 S.W.3d 641, 646-47 (Tex. App.--Austin 2005, pet. denied) (applying Anders procedure in
appeal from termination of parental rights).  Counsel has certified to this Court that he provided
appellants with a copy of the Anders brief and a notice of their right to examine the appellate record
and file pro se briefs.  No pro se briefs have been filed.
		We have reviewed the record and counsel's brief and agree that the appeal is frivolous
and without merit.  Finding nothing in the record that might arguably support an appeal, we grant
counsel's motion to withdraw and affirm the order of termination.

						_____________________________________________
						J. Woodfin Jones, Chief Justice
Before Chief Justice Jones, Justices Pemberton and Henson
Affirmed
Filed:   October 25, 2011